IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COLLINS ASSET GROUP, LLC,            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1253

AURORA LOAN SERVICES,
LLC, FRANK BOSIER, ET AL.,

      Appellee.

_____________________________/

Opinion filed September 9, 2016.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Mark E. Pollack of Pollack & Rosen, P.A., Coral Gables, for Appellant.

No appearance for Appellee.


PER CURIAM.

      Appellant Collins Asset Group, LLC appeals an order denying its Motion to

Substitute Party Plaintiff and Motion for Entry of Deficiency Judgment. This case

is similar to Collins Asset Group, LLC v. Prop. Asset Mgmt., Inc., 1D15-1254,

2016 WL 3702926, at *1 (Fla. 1st DCA 2016), involving a challenge to the trial

court’s Order on Motion to Substitute Party Plaintiff and Motion for Entry of

Deficiency Judgment. In that case, Appellant Collins Asset Group filed a Motion
to Substitute Party Plaintiff and Motion for Entry of Deficiency Judgment, but the

trial court summarily denied the motion with an order that contained the following

language: “Plaintiff’s motion is hereby DENIED on the basis of lack of standing in

that Certificate of Title was issued to Property Management, Inc., and no document

or verified pleading has been filed to indicate transfer of judgment.” This Court

reversed and remanded the case for further proceedings, finding that the trial court

erred in two ways. First, the motion was facially sufficient. Second, the trial court

erroneously applied the pleading requirements of rule 1.115(c), Florida Rules of

Civil Procedure. That is, the motion before the court was not a complaint for

foreclosure that would require the note to be attached or for it be verified.

      The motion here contains the same facts and assertions, the only differences

are the defendant/appellee, the relevant dates, and the dollar amounts. So the order

here suffers from one of the same problems: it denied a facially sufficient motion.

Accordingly, the order is reversed and the case is remanded for further

proceedings.

      REVERSED and REMANDED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.




                                           2